Case: 13-41060      Document: 00512808375         Page: 1    Date Filed: 10/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 13-41060                              FILED
                                      No. 14-40192                        October 20, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk

M2 TECHNOLOGY, INCORPORATED,

                                                 Plaintiff−Appellee,

versus

M2 SOFTWARE, INCORPORATED, a Delaware Corporation,

                                                 Defendant,

DAVID ESCAMILLA,

                                                 Movant-Appellant.



                  Appeals from the United States District Court
                        for the Eastern District of Texas
                                No. 4:12-CV-458




Before SMITH, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*


       David Escamilla and M2 Software, Inc. (“M2 Software”), of which he is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41060     Document: 00512808375     Page: 2   Date Filed: 10/20/2014



                                  No. 13-41060
                                  No. 14-40192
the sole shareholder, appeal the denial of Escamilla’s motion to intervene, a
default judgment for M2 Technology, Inc. (“M2 Technology”), and a fee award
for M2 Technology in a declaratory-judgment suit brought by M2 Technology
concerning the M2 trademark. We affirm.


                                        I.
      These appeals are part of a series of cases between and among Esca-
milla, M2 Software, and M2 Technology. Escamilla and M2 Software provide
information-technology management services. For many years, they have used
the M2 mark in connection with their business, and in 1995, M2 Software
registered the mark with the U.S. Patent and Trademark Office (“PTO”). M2
Technology, which is not affiliated with Escamilla or M2 Software, distributes
information-technology equipment.
      In 2010, Escamilla became aware that M2 Technology had filed two
applications containing the M2 mark with the PTO. Escamilla opposed those
applications, and M2 Technology withdrew them but continued to use the M2
mark in connection with its business.
      In 2011, Escamilla sued M2 Technology, alleging trademark infringe-
ment and several other claims (“the first case”). The listed plaintiff was ini-
tially M2 Intellectual Property Assets (“M2 IPA”). The court notified Escamilla
that, as a non-natural person, M2 IPA could not appear pro se. Escamilla
responded that M2 IPA was merely his “doing business as” designation, and
the court allowed him to appear pro se on the condition that he amend his
filings to reflect the “doing business as” designation.
      M2 Technology then moved to dismiss for failure to join a necessary
party, M2 Software, which owned and had registered the M2 mark. The court
ordered Escamilla to join M2 Software.         Escamilla, concerned about the

                                         2
     Case: 13-41060      Document: 00512808375        Page: 3     Date Filed: 10/20/2014



                                     No. 13-41060
                                     No. 14-40192
expense of hiring counsel to represent M2 Software, refused to join M2
Software for four months following the order, so the court dismissed the case
without prejudice. Escamilla appealed, and we affirmed.
      In July 2012, M2 Technology sued M2 Software for a declaratory judg-
ment (“the second case”). M2 Technology did not name Escamilla as a defen-
dant. In September 2012, a few days before the deadline to file an answer,
Escamilla filed a motion to intervene and a motion to dismiss, but M2 Software
did not appear before the deadline. In October 2012, Escamilla again sued M2
Technology (“the third case”), raising the same claims as in the first case. He
alleges that he assigned the rights to the M2 mark from M2 Software to himself
immediately following the dismissal of the first case, thereby gaining standing
to sue again. 1
      In July 2013, the magistrate judge (“MJ”) entered his report and recom-
mendation in the second case. In August 2013, M2 Software, now represented
by counsel, finally appeared. In its notice of appearance of counsel, M2 Soft-
ware objected to being named as a party, purported to incorporate by reference
Escamilla’s earlier filings, and asked the court to dismiss for failure to state a
claim and failure to join Escamilla as a necessary party.
      Later that month, the court ruled on several issues in the second case.
First, it denied Escamilla’s motion to intervene, adopting the MJ’s findings and
conclusions, which reasoned that Escamilla could not satisfy the requirements
for intervention as of right because M2 Software adequately represented his
interests in the M2 mark. The MJ recommended against permissive inter-
vention because Escamilla could have protected his rights in the first suit by


      1  M2 Technology claims that Escamilla fraudulently created and back-dated the
assignment after M2 Technology had filed the second case, which he thought would enable
him to participate in that case without hiring counsel and to argue that M2 Software was an
improper party.
                                            3
    Case: 13-41060     Document: 00512808375    Page: 4   Date Filed: 10/20/2014



                                 No. 13-41060
                                 No. 14-40192
obtaining counsel for M2 Software and because M2 Software adequately repre-
sented his interests in the M2 mark. Having denied his motion to intervene,
the court declined to consider Escamilla’s other arguments.
      Second, the court granted M2 Technology’s request for a declaratory
judgment against M2 Software based on M2 Software’s default. The court
noted that M2 Software had failed to file any answer or motion to dismiss, and
it found that the notice of appearance of counsel, which was filed almost a year
after service, did not constitute a defensive pleading. The court therefore
issued a declaratory judgment that M2 Technology’s use of the M2 mark does
not violate M2 Software’s rights under the Lanham Act or several other stat-
utes. Third, the court awarded M2 Technology attorneys’ fees and costs related
to the second case but declined to award attorneys’ fees and costs for the other
cases. It based the award on “the exceptional nature of M2 Software’s conduct.”
      Escamilla and M2 Software appealed. Case No. 13-41060 is Escamilla’s
appeal. Escamilla argues that the court erred in denying his motion to inter-
vene, that the court should have dismissed for lack of subject-matter jurisdic-
tion, and that Local Rule CV-3, concerning page limits, is unconstitutional as
a violation of his due-process rights. Case No. 14-40192 is M2 Software’s
appeal. M2 Software purports to incorporate by reference the contentions that
Escamilla raises in his appeal, and it also urges that the court should have
dismissed for lack of personal jurisdiction because of improper service, that the
court erred in entering a default judgment, and that the fee award was an
abuse of discretion.


                                      II.
      We begin with Escamilla’s appeal. We review de novo denials of inter-
vention as of right. Sierra Club v. Espy, 18 F.3d 1202, 1204 (5th Cir. 1994). A

                                       4
     Case: 13-41060       Document: 00512808375         Page: 5     Date Filed: 10/20/2014



                                       No. 13-41060
                                       No. 14-40192
party seeking to intervene as of right must meet four requirements:
    (1) The application must be timely; (2) the applicant must have an inter-
    est relating to the property or transaction that is the subject of the
    action; (3) the applicant must be so situated that the disposition of the
    action may, as a practical matter, impair or impede its ability to protect
    its interest; and (4) the applicant’s interest must be inadequately repre-
    sented by the existing parties to the suit.

Id. at 1204–05. The “inquiry . . . is a flexible one, which focuses on the partic-
ular facts and circumstances surrounding each application,” and “intervention
as of right must be measured by a practical rather than technical yardstick.”
United States v. Allegheny-Ludlum Indus., Inc., 517 F.2d 826, 841 (5th Cir.
1975).
       First and foremost, allowing Escamilla to intervene on this basis would
effectively nullify the well-established rule that in federal court, corporations
must be represented by counsel, Rowland v. Cal. Men’s Colony, 506 U.S. 194,
201−02 (1993), and other courts, in similar situations, have declined to allow
Rule 24 to be used to circumvent that principle. 2 Even under a direct applica-
tion of Rule 24, under the particular and specific facts of this case M2 Software
adequately represents Escamilla’s interests, so Escamilla cannot satisfy the
fourth requirement.


       2  See United States v. High Country Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993)
(per curiam) (observing that a company’s president and sole shareholder, who sought to
intervene, “was singularly to blame” for the company’s failure to retain counsel); see also
Motionless Keyboard Co. v. Microsoft Corp., 184 F. App’x 967, 968–69 (Fed. Cir. 2006) (per
curiam); Jacobs v. Patent Enforcement Fund, Inc., 230 F.3d 565, 568–69 (2d Cir. 2000);
United States v. High Country Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam);
Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20, 22–23 (2d Cir. 1983) (“In light of these
policy reasons for preventing a lay person from representing a corporation in litigation, the
federal courts have, in cases governed by federal law, disapproved any circumvention of the
rule by the procedural device of an assignment of the corporation’s claims to the lay individ-
ual.” Id. at 23.). Moreover, it is evident from the record that Escamilla’s sole reason for
pursuing the assignment and motion to intervene was so that M2 Software could protect its
trademark rights in federal court without retaining counsel.
                                              5
     Case: 13-41060      Document: 00512808375        Page: 6     Date Filed: 10/20/2014



                                     No. 13-41060
                                     No. 14-40192
      Where “the party seeking to intervene has the same ultimate objective
as a party to the suit, the existing party is presumed to adequately represent
the party seeking to intervene unless that party demonstrates adversity of
interest, collusion, or nonfeasance.” Kneeland v. Nat’l Collegiate Athletic Ass’n,
806 F.2d 1285, 1288 (5th Cir. 1987). Escamilla has the same ultimate objective
as M2 Software: He is its sole shareholder and has exclusive control over it,
and M2 Software’s purpose is to deliver a profit to Escamilla. Nor can he show
“adversity of interest, collusion, or nonfeasance.” Id. Again, he completely
controls M2 Software, so any “adversity of interest, collusion, or nonfeasance,”
id., is of his own creation. His notion that M2 Software has reduced incentives
to defend against M2 Technology’s suit, because it cannot afford to hire coun-
sel, runs squarely afoul of the decisions cited above holding that such theories
cannot be used to circumvent the requirement-of-counsel rule. Accordingly,
the denial of intervention as of right was correct.
      Even if intervention as of right is not available, a district court, in its
discretion, may allow a party to intervene if it “has a claim or defense that
shares with the main action a common question of law or fact.” FED. R. CIV. P.
24(b)(1). We review denials of permissive intervention for “clear abuse of dis-
cretion” and will reverse only in “extraordinary circumstances.” 3
      There was no clear abuse of discretion. In light of Escamilla’s refusal to
join M2 Software and other conduct in the first case, the court reasonably found
that his involvement here would delay resolution of the matter. Thus, the
denial of permissive intervention was proper. 4



      3 Trans Chem. Ltd. v. China Nat’l Mach. Imp. & Exp. Corp., 332 F.3d 815, 822 (5th
Cir. 2003) (quoting Edwards v. City of Hous., 78 F.3d 983, 992 (5th Cir. 1996) (en banc)).
      4  The denial of Escamilla’s motion to intervene means that he is not a party to this
case, so we need not consider his other arguments. See Lentino v. Cage (In re Lentino),
                                            6
     Case: 13-41060       Document: 00512808375           Page: 7    Date Filed: 10/20/2014



                                       No. 13-41060
                                       No. 14-40192
                                              III.
       We now turn to M2 Software’s appeal. 5 We begin with its claim that the
district court should have dismissed for want of subject-matter jurisdiction. 6
M2 Software alleges that it is a non-exclusive licensee, not the owner, of the
M2 mark, and, as such, would lack standing to sue M2 Technology in a coercive
action for trademark infringement.                   Because of this lack of standing,
M2 Software explains, there is no “actual controversy,” as required by the
Declaratory Judgment Act, so there is no federal-question jurisdiction. This
reasoning is erroneous.
       In declaratory-judgment cases, we determine federal-question juris-
diction from the face of the well-pleaded complaint in the coercive action the
declaratory-judgment defendant could have brought. New Orleans & Gulf
Coast Ry. Co. v. Barrois, 533 F.3d 321, 329 (5th Cir. 2008). In its declaratory-
judgment complaint, M2 Technology alleged that M2 Software owned the M2
mark and could have brought a coercive action for trademark infringement.
M2 Software’s claim that it does not own the M2 mark is insufficient to defeat
jurisdiction. Instead, that contention merely shows that, had M2 Technology
failed to prove M2 Software’s ownership, and had the Lanham Act not provided
standing for a non-exclusive licensee (a question we need not decide today),
M2 Technology would have lost on the merits, not for lack of jurisdiction. 7



No. 98-20626, 1999 WL 77140, at *1 n.1 (5th Cir. Mar. 5, 1999).
       5 M2 Software designates certain issues as “threshold” and claims that we must
address them first, but it offers no explanation as to why. Accordingly, we decline to proceed
in M2 Software’s suggested order.
       6 M2 Software frequently describes this issue as one of standing, but its argument
appears to concern subject-matter jurisdiction. It challenges only its own standing to bring
a coercive action, not M2 Technology’s standing to bring this declaratory-judgment suit.
       7See Bell v. Hood, 327 U.S. 678, 682 (1946) (“Jurisdiction . . . is not defeated . . . by
the possibility that the averments might fail to state a cause of action on which petitioners
                                               7
     Case: 13-41060        Document: 00512808375          Page: 8     Date Filed: 10/20/2014



                                        No. 13-41060
                                        No. 14-40192
Consequently, the federal courts have subject-matter jurisdiction over this
case.
        The next issue is the default judgment. We review default judgments for
abuse of discretion. United States v. Shipco Gen., Inc., 814 F.2d 1011, 1013
(5th Cir. 1987). Several aspects of M2 Software’s conduct combined to make a
default judgment appropriate in this particular case. Escamilla moved to
intervene before the deadline but was well aware, from the proceedings in the
first case, that M2 Software had to respond through counsel. M2 Software filed
nothing until almost a year after the deadline, following the MJ’s report and
recommendation. Even then, M2 Software did not file any motion to dismiss,
answer, or motion for leave to file out of time, but only a notice of appearance
of counsel that purported to incorporate by reference Escamilla’s earlier filings.
Given M2 Software’s lack of explanation for its nonparticipation in the case,
the default judgment was not an abuse of discretion.
        Three of M2 Software’s remaining arguments are easily addressed. It
lacks standing to challenge the constitutionality of Local Rule CV-3 because its
challenge concerns parties proceeding pro se, which M2 Software is not and
cannot. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (requiring
injury in fact). 8 M2 Software waived the defenses of res judicata and insuffi-
cient service of process by failing to raise them in a motion or responsive plead-
ing. See FED. R. CIV. P. 8(c)(1), 12(h)(1).
        The only remaining issue is the fee award. Under the Lanham Act, a
court may award “reasonable” fees to the prevailing party in “exceptional



could actually recover. For it is well settled that the failure to state a proper cause of action
calls for a judgment on the merits and not for a dismissal for want of jurisdiction.”).
        We do not address the propriety of M2 Software’s attempt to incorporate by reference
        8

this argument from Escamilla’s briefs, because M2 Software cannot raise it in any event.
                                               8
    Case: 13-41060    Document: 00512808375      Page: 9   Date Filed: 10/20/2014



                                 No. 13-41060
                                 No. 14-40192
cases.” 15 U.S.C. § 1117(a)(3). We review fee awards for abuse of discretion
and findings as to whether a case is exceptional for clear error. Procter &
Gamble Co. v. Amway Corp., 280 F.3d 519, 528 (5th Cir. 2002).
      The fee award can withstand that limited review. Escamilla’s repeated
attempts to litigate on behalf of M2 Software without counsel, despite the MJ’s
instructions to the contrary, provide a plausible basis for determining that this
case is exceptional. There was no clear error.
      M2 Software claims that the fee award was unreasonable because it
included the cost of defending against Escamilla’s intervention. But it identi-
fies no caselaw indicating that this type of fee award is unreasonable. None of
the cases it does cite concerns the Lanham Act, and none involves situations
like the one at issue here—a proposed intervenor whose interests are com-
pletely aligned with those of the defendant. Thus, it was not an abuse of discre-
tion for the court to include the cost of defending against Escamilla’s
intervention.
      M2 Software also claims that the fee award was excessive because of
overstaffing and overbilling by M2 Technology’s counsel. Despite those general
allegations, the only specific explanation that M2 Software offers is its own
calculation based on “a generous approximation of a half-hour of attorney time
per page” of the pleadings for the default judgment. Even assuming that esti-
mate is correct, the analysis disregards time spent on other aspects of the case
and other costs. Without more, there is no basis for finding that the fee award
was an abuse of discretion.
      AFFIRMED.




                                       9